DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 10, please change “at least two imaging devices” to “first and second imaging devices” in order to avoid a lack of antecedent basis rejection.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In line 1, please change “of,in” to “of: in”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi (USPGPUB 2013/0023341—hereinafter “Yamanouchi”) in view of Ye et al. (USPGPUB 2011/0163950—hereinafter “Ye”).
As to Claim 1, Yamanouchi teaches a computing system for direct three-dimensional pointing and command input (See Fig. 2), comprising: 
at least one computing device having at least one processor (Fig. 3 at 201a and 202), at least one memory (Fig. 3 at 201b and 201c), and at least one graphical user interface (Fig. 2 at 6 and Fig. 3 at 205); 
a pointing/input device (Fig. 3 at 4) including at least one light source (Figs. 4A-4B at 402a) and a motion sensor module (Figs. 4A-4B at 403) providing information regarding an absolute and a relative displacement of the pointing/input device to the at least one computing device (Pg. 6, ¶ 91, Pg. 7, ¶ 105 and Pg. 8, ¶ 111); 
at least one imaging device (Figs. 2-3 at 7) operably linked to the computing device processor and configured for capturing a plurality of image frames each including a view of the at least one light source as the pointing/input device is held and/or moved in a three-dimensional space and within a field of view of the at least one imaging device (Pg. 4, ¶ 65); and 
at least one non-transitory computer program product operable on the computing device processor (Pg. 5, ¶’s 75 and 77); 
wherein the at least one computer program product includes executable instructions for calculating at least a position and/or a motion of the at least one light source in three-dimensional space from the pointing/input device absolute and relative displacement information, and for rendering on the graphical user interface a visual indicator corresponding to the calculated position and/or the motion of the at least one light source (Pg. 7, ¶ 105).
Yamanouchi, however fails to teach calculating at least a position and/or a motion of the at least one light source in three-dimensional space from the plurality of sequential image frames.  Examiner cites Ye to teach a computing system for direct three-dimensional pointing and command input (Abstract) that calculates at least a position and/or a motion of the at least one light source in three-dimensional space from a plurality of sequential image frames (See Figs. 7-9 and Pg. 6, ¶ 47 and Pgs. 8-9, ¶’s 57, 58, 60 and 66-68).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to calculate a position and/or motion of a light source in three-dimensional space from a plurality of sequential image frames, as taught by Ye, in the computing system taught by Yamanouchi, in order to compensate for errors associated with motion sensing and to obtain actual resulting deviation angles (Pg. 1, ¶ 3).
As to Claim 8, Yamanouchi teaches in a computing system environment (See Fig. 2), a method for tracking a pointing/input device (See Fig. 12), comprising: 
holding and/or moving a pointing/input device (Fig. 2 at 4) including at least one light source (Figs. 4A-4B at 402a) and a motion sensor module (Figs. 4A-4B at 403) in a three-dimensional space disposed within a field of view of at least one imaging device operably connected to a computing device having at least one processor (Fig. 3 at 201a and 202), at least one memory (Fig. 3 at 201b and 201c), and at least one graphical user interface (Fig. 2 at 6 and Fig. 3 at 205); 
by the at least one imaging device (Figs. 2-3 at 7), capturing a plurality of sequential image frames each including a view of a position of the at least one light source within the imaging device field of view (See Fig. 2 and Pg. 4, ¶ 65); 
from the motion sensor module, obtaining absolute and relative displacement information of the at least one pointing/input device (Pg. 6, ¶ 91, Pg. 7, ¶ 105 and Pg. 8, ¶ 111); 
by the at least one processor (Fig. 3 at 201a and 202), calculating at least a position and/or a motion of the at least one light source in three-dimensional space from said absolute and relative displacement information (Pg. 7, ¶ 105); and 
rendering a visual indicator on the at least one graphical user interface corresponding to the position and/or motion of the at least one point light source (Pg. 7, ¶ 105).
Yamanouchi, however fails to teach calculating at least a position and/or a motion of the at least one light source in three-dimensional space from said position of the at least one light source in the plurality of sequential image frames.  Examiner cites Ye to teach a computing system for direct three-dimensional pointing and command input (Abstract) that calculates at least a position and/or a motion of the at least one light source in three-dimensional space from said position of the at least one light source in the plurality of sequential image frames (See Figs. 7-9 and Pg. 6, ¶ 47 and Pgs. 8-9, ¶’s 57, 58, 60 and 66-68).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the ability to calculate a position and/or motion of a light source in three-dimensional space from a plurality of sequential image frames, as taught by Ye, in the computing system taught by Yamanouchi, in order to compensate for errors associated with motion sensing and to obtain actual resulting deviation angles (Pg. 1, ¶ 3).
As to Claim 14, most of the claim limitations have been taught with respect to claim 1, with the exception of the computing system comprising first and second imaging device. Yamanouchi teaches first and second imaging devices  (Pg. 5, ¶ 72 – note “CCD camera” which includes an array of a plurality of imaging cells).
As to Claim 2, Yamanouchi teaches at least two imaging devices (Pg. 5, ¶ 72 – note “CCD camera” which includes an array of a plurality of imaging cells).
As to Claims 3, 10 and 15, Yamanouchi teaches determining a current position of the at least one light source in a captured image frame (Yamanouchi, Fig. 8 at Posture 2 and Pg. 7, ¶ 105 and Ye, Figs. 7-8 at 720); determining a prior position of the at least one light source in at least one prior captured image frame (Yamanouchi, Fig. 8 at Posture 1 and Ye, Figs. 7-8 at 710); determining a relative displacement of the pointing/input device from information provided by the motion sensor module (Yamanouchi, Pg. 8, ¶ 113-115); calculating a location of the at least one light source in three-dimensional space from the determined relative displacement information and the determined at least one light source current and prior positions (Yamanouchi, Pg. 8, ¶ 114-116 and Pg. 9, ¶ 131); determining a pointing direction of the pointing/input device defining an axis of the pointing/input device from information provided by the motion sensor module (Pg. 10, ¶ 138-141); and from the calculated three-dimensional location of the at least one visible light source and the determined pointing direction of the pointing/input device provided by the motion sensor module, calculating an intersection point of the axis of the pointing/input device and the graphical user interface (Figs. 1-2 at AO).
As to Claims 4, 11 and 16, Yamanouchi teaches that the at least one computer program product includes executable instructions for displaying the calculated intersection point as a visual indicator in the graphical user interface (See Fig. 7 and Pg. 4, ¶ 65).
As to Claims 7 and 18, Yamanouchi teaches that the at least one imaging device has a frame capture rate of at least 30 frames per second (Pg. 6, ¶ 94).
As to Claim 9, Yamanouchi teaches interpreting the position and/or motion of the at least one light source as a predetermined pointing and/or input command (Pg. 7, ¶ 105).



Claim(s) 5, 6, 12, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi and Ye, in view of Chen et al. (USPGPUB 2014/0313132—hereinafter “Chen”).
As to Claims 5, 12 and 17, Yamanouchi, as modified by Ye, fails to teach calculating a location of the at least one light source in three-dimensional space from the determined current and prior positions of the at least one light source by: identifying a first region corresponding to a position of the at least one light source in the captured image frame and a second region corresponding to a position of the at least one light source in the at least one prior captured image frame; from said identified first region and second region, calculating a first position of the at least one light source in the captured image frame and a second position of the at least one light source in the at least one prior captured image frame; and from said first and second positions, calculating a displacement vector of the pointing/input device caused by translating the at least one light source between the first region and the second region .  Examiner cites Chen to teach calculating a location of the at least one light source in three-dimensional space from the determined current and prior positions of the at least one light source by: identifying a first region corresponding to a position of the at least one light source in the captured image frame and a second region corresponding to a position of the at least one light source in the at least one prior captured image frame (See Fig. 2 and Pgs. 3-4, ¶ 39-44); from said identified first region and second region, calculating a first position of the at least one light source in the captured image frame and a second position of the at least one light source in the at least one prior captured image frame (See Fig. 2 and Pgs. 3-4, ¶ 39-44); and from said first and second positions, calculating a displacement vector of the pointing/input device caused by translating the at least one light source between the first region and the second region  (See Fig. 2 and Pgs. 3-4, ¶ 38-44).  At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the technique taught above by Chen, in the computing system taught by Yamanouchi, as modified by Ye, in order to improve a similar system using a known method to produce expected results (Chen, Pg. 1, ¶ 5 and Pg. 2, ¶ 17).
As to Claims 6 and 13, Yamanouchi, as modified by Ye and Chen, teaches that in succeeding sets of current and prior captured image frames, iteratively repeating the steps of identifying first and second locations, calculating first and second positions, and calculating a displacement vector (Chen, Fig. 2 and Pgs. 3-4, ¶ 39-44).  












Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694